     MICHAEL N. FEDER
 1   Nevada Bar No. 7332
 2   DICKINSON WRIGHT PLLC
     8363 West Sunset Road, Suite 200
 3   Las Vegas, NV 89113
     Telephone:   702-550-4440
 4   Facsimile:   844-670-6009
     Email:       mfeder@dickinson-wright.com
 5
 6   MARTIN D. HOLMES (Pro Hac Vice admitted)
     Tennessee Bar No. 012122
 7   PETER F. KLETT (Pro Hac Vice admitted)
     Tennessee Bar No. 012688
 8   DICKINSON WRIGHT PLLC
     Fifth Third Center, Suite 800
 9
     424 Church Street
10   Nashville, TN 37219
     Telephone:    615-244-6538
11   Facsimile:    844-670-6009
     Email:        mdholmes@dickinsonwright.com
12                 pklett@dickinsonwright.com
13
14   Attorneys for Plaintiffs, Putative Collective Class Members
     and Putative Hawaii Class Members
15
16                              UNITED STATES DISTRICT COURT
17                                       DISTRICT OF NEVADA
18
     DANIEL GONZALEZ and JEFFREY HUGHES,                   Case No. 2:18-cv-00979-APG-NJK
19   on behalf of themselves and others similarly
     situated,
20                                                         STIPULATION AND ORDER
                           Plaintiffs,                     EXTENDING DEADLINE FOR
21                                                         PLAINTIFFS TO FILE A REPLY IN
            v.                                             SUPPORT OF PLAINTIFF’S
22                                                         MOTION FOR CLASS
     DIAMOND RESORTS INTERNATIONAL                         CERTIFICATION
23   MARKETING, INC., DIAMOND RESORTS
     INTERNATIONAL, INC., DIAMOND
24   RESORTS CORPORATION, and WEST MAUI
     RESORTS PARTNERS, L.P.,
25
                           Defendants.
26
27
                                                   1
28
 1          Plaintiffs and Defendants HEREBY STIPULATE AND AGREE, by and through their

 2   respective counsel, as to the following:

 3          1.      Defendants filed their Opposition to Plaintiffs’ Motion for Rule 23 Class

 4   Certification of Hawaii State Law Wage and Hour Claims on August 20, 2019 (Doc. 60).

 5          2.      Per Local Rule 7-2(b), Plaintiffs’ reply in support of Plaintiffs’ Motion for Class

 6   Certification is due on or before August 27, 2019.

 7          3.      Plaintiffs’ counsel have advised Defendants’ counsel that they have scheduling

 8   conflicts, including the fact that lead counsel for Plaintiffs will be out of state for the preparation

 9   and taking of depositions in another federal action from August 22 to August 26, 2019, which will

10   create difficulty with the completion and filing of Plaintiffs’ reply in support of Plaintiffs’ Motion

11   on or before August 27, 2019.

12          4.      A brief, one-day extension will not affect the ultimate disposition of this case or the

13   remaining deadlines contained in the Discovery Plan and Scheduling Order.

14          5.      Defendants do not oppose Plaintiffs’ request for a brief one-day extension.

15          6.      Based on the foregoing, Defendants stipulate to the brief one-day extension from

16   August 27, 2019 to August 28, 2019 for Plaintiffs to file their reply in support of Plaintiffs’ Motion

17   for Class Certification.

18
19   IT IS SO STIPULATED this 23rd day of August 2019.

20
21
22
23
24
25
26
27
                                                       2
28
     DICKINSON WRIGHT PLLC             LEWIS ROCA ROTHGERBER CHRISTIE LLP
 1
 2
   /s/ Martin D. Holmes                /s/ Alison M. Hamer
 3 MICHAEL N. FEDER                    HOWARD E. COLE
 4 Nevada Bar No. 7332                 Nevada Bar No. 4950
   8363 West Sunset Road, Suite 200    JENNIFER K. HOSTETLER
 5 Las Vegas, NV 89113                 Nevada Bar No. 11994
                                       3993 Howard Hughes Pkwy, Suite 600
 6
     MARTIN D. HOLMES                  Las Vegas, NV 89169-5996
 7   (Admitted Pro Hac Vice)
   Tennessee Bar No. 012122            KIRSTIN E. MULLER
 8 PETER F. KLETT                      (Admitted Pro Hac Vice)
     (Admitted Pro Hac Vice)           California Bar No. 186373
 9 Tennessee Bar No. 012688
                                       ALISON M. HAMER
10 Fifth Third Center, Suite 800       (Admitted Pro Hac Vice)
   424 Church Street                   California Bar No. 258281
11 Nashville, TN 37219                 BENJAMIN J. TREGER
                                       (Admitted Pro Hac Vice)
12                                     California Bar No. 285283
   Attorneys for Plaintiffs,
13 Putative Collective Class Members   Hirschfeld Kramer LLP
   and Putative Hawaii Class Members   233 Wilshire Boulevard, Suite 600
14                                     Santa Monica, California 90401
15
                                       Attorneys for Defendants
16
17
18                                     IT IS SO ORDERED:

19
                                       NANCY
                                       UNITED J.  KOPPEDISTRICT JUDGE
                                                STATES
20
                                       United
                                       Dated: AugustMagistrate
                                              States 26, 2019.Judge
21
                                       DATED:
22
23
24
25
26
27
                                            3
28
